Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art discloses or suggests inter alia the claimed personal vaporizer and/or method for activating a personal vaporizer to initiate a vaporization process as being recited in the independent claims of the instant application. The closest prior art is to US-10334888-B2 which disclose a similar personal vaporizer and/or method for activating a personal vaporizer to initiate a vaporization process. However, this patent lacks to disclose at least the use of a  dispersing component operatively coupled to the device processor and controlled in part by the device processor, wherein the dispersing component is in fluid communication with the container for receiving at least a portion of the selected amount of the water-based vaporizable liquid composition from the container, wherein the dispersing component is operable to vaporize at least a portion of the water-based vaporizable liquid composition received therein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM M NGUYEN whose telephone number is (571)272-2096. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							       /KHIEM M NGUYEN/                                                                                                     Primary Examiner, Art Unit 2831